 Exhibit 10.01


OVERRIDING ROYALTY AGREEMENT




THIS AGREEMENT dated as of the 10th day of June, 2009




BETWEEN:




CONTACT EXPLORATION INC., a body corporate, having an office in the City of
Calgary, in the Province of Alberta (“Contact”)


- and -


ELMWORTH ENERGY CORPORATION, a body corporate, having an office in the City of
Calgary, in the Province of Alberta (“Elmworth”)




WHEREAS the Royalty Owner has agreed to convey to the Royalty Payor the Royalty
Owner’s entire interest in the Royalty Lands subject to the reservation of the
Overriding Royalty.


NOW THEREFORE the parties hereto enter into this Agreement in consideration of
mutual covenants and other good and valuable consideration, which the parties
hereby acknowledge.




1.0
DEFINITIONS



The definitions contained in the Overriding Royalty Procedure shall apply to
this Agreement and in addition:


a)           “Overriding Royalty Procedure” means the 1997 CAPL Overriding
Royalty Procedure attached as Schedule “B”.


 
b)
“Royalty Lands” means those lands described in Schedule “A”.



 
c)
“Royalty Owner” means Contact.



 
d)
“Royalty Payor” means Elmworth.



 
e)
“Effective Date” means the 1st day of May, 2009.

 
 
 

--------------------------------------------------------------------------------

 

 
2.0
SCHEDULES



The following Schedules are attached hereto and made part of this Agreement:


 
a)
Schedule “A” which describes the Title Documents, the Royalty Lands and the
Encumbrances.



 
b)
Schedule “B” which is the Overriding Royalty Procedure



3.0
CONVEYANCE



Royalty Owner hereby conveys to Royalty Payor all of Royalty Owner’s undivided
30% interest (the “Working Interest”) in the Royalty Lands and the Title
Documents subject to the reservation to Royalty Owner of an Overriding Royalty.
Royalty Payor shall assume all costs, expenses, risk and liability associated
with the Working Interest from and after the Effective Date. The parties hereto
agree to enter into a General Conveyance Agreement to evidence the agreement to
sell, assign, transfer and convey the Working Interest from Royalty Owner to
Royalty Payor as of the Effective Date


4.0
FURTHER CONSIDERATION



In further consideration of Royalty Owner conveying the Working Interest in the
Royalty Lands to Royalty Payor, Royalty Payor hereby agrees to pay to Royalty
Owner the amount of $270,000.00. In consideration of this payment by Royalty
Payor, Royalty Owner hereby agrees to reimburse Royalty Payor for all
outstanding amounts payable by Royalty Owner to Royalty Payor up to the
Effective Date. The total amounts payable under this provision shall not exceed
$270,000.00 regardless whether such costs occurred before or after the Effective
Date. Upon settlement of these outstanding amounts, Royalty Payor shall relieve
Royalty Owner of any future obligations to reimburse Royalty Payor for any
outstanding costs and expenses associated with the Royalty Lands from and after
the Effective Date.


In addition, Royalty Payor shall assume all of Royalty Owner’s liabilities and
future costs related to the reclamation of the well site and any access roads
associated with the well Oiltec et al Cogmagun #1 located at or near coordinates
45.082285 degrees North and 64.043977 degrees West. It is further understood and
agreed to by the parties that Royalty Payor will take over the surface lease for
the above referenced well and shall assume responsibility for the annual surface
rental  payments from and after the Effective Date.


5.0
AREA OF MUTUAL INTEREST



The provisions of Clause 6, Area of Mutual Interest (“AMI”), of the Farmout
Agreement dated May 10, 2007 between Royalty Owner and Royalty Payor, shall
remain in effect until September 15, 2009, whereby any new working interests
acquired by Royalty Payor within the AMI shall be subject to the Overriding
Royalty payable to Royalty Owner.


 
 

--------------------------------------------------------------------------------

 
6.0           TITLE


 
a)
Each of the parties hereto represents and warrants that it has the requisite
capacity and authority to enter into this Agreement and to perform the
obligations to which it thereby becomes subject.



 
b)
The Royalty Owner does not warrant title to its interest in the Royalty Lands,
but confirms that:



 
i)
it has complied with the terms of the Title Documents to the extent necessary to
keep them in full force and effect; and



 
ii)
as of the Effective Date, it has not received any notice of default related to
the Title Documents which makes them subject to forfeiture; and



 
iii)
its interest in the Title Documents is only encumbered with the applicable
lessor’s royalty and such other encumbrances or royalties as are set out in
Schedule “A”.



 
c)
No party to this Agreement shall do, or cause to be done, anything to encumber
the Royalty Lands which:



 
i)
adversely and materially affects the interest of any other party; or



 
ii)
results in the Title Documents becoming subject to termination or forfeiture.



7.0           OVERRIDING ROYALTY


The Royalty Owner reserves to itself a 5.75% overriding royalty interest in 87%
of the Petroleum Substances produced, or deemed to be produced from the Royalty
Lands (resulting in a 5.0025% overriding royalty based on 100% of production)
(the “Overriding Royalty”) as described in Article 2.00 of the Overriding
Royalty Procedure.


8.0           RIGHT TO COMMINGLE


The Royalty Payor shall have the right to commingle production from the Royalty
Lands with production from other lands, provided methods acceptable to the
Royalty Owner are used to determine the proper measurement of individual well
production. Where governmental regulations or orders require segregated
production tests of individual wells at intervals not greater than two months,
such tests will be deemed acceptable to the Royalty Owner under this Clause and
no further tests will be required.


 
 

--------------------------------------------------------------------------------

 
9.0           ASSIGNMENT PROCEDURE


As provided in Clause 5.01 of the Overriding Royalty Procedure, assignments of
interest under this Agreement shall be carried out according to the 1993 CAPL
Assignment Procedure (“Assignment Procedure”).


10.0
 NOTICES



The address for service of notices hereunder of each of the parties shall be as
follows:


Royalty Payor:     Elmworth Energy Corporation
Suite 1250, 521 – 3rd Avenue S.W.
Calgary, Alberta
T2P 3T3


Attention: President & Chief Operating Officer




Royalty Owner:    Contact Exploration Inc.
Suite 400, 510 – 5th Street S.W.
Calgary, Alberta
T2P 3S2


Attention: President




11.0
 LIMITATIONS ACT



The two year period for seeking a remedial order under Section 3 of the
Limitations Act, R.S.A. 2000 c.L 12, as amended, for any claim (as defined in
that Act) arising in connection with this Agreement is extended to:


 
a)
for claims disclosed by an audit, two (2) years after the time this Agreement
permitted that audit to be performed; or



 
b)
for all other claims, four (4) years.

 
 
 

--------------------------------------------------------------------------------

 

 
12.0
 MISCELLANEOUS



 
a)
Nothing in this Agreement is to be construed as an express or implied covenant
by the Royalty Payor to develop the Royalty Lands.



 
b)
This Agreement shall be construed and enforced in accordance with the laws in
effect in the province in which the Royalty Lands are located. Each of the
parties hereto attorns to the jurisdiction of the Courts of the Province of
Alberta and all Courts of appeal therefrom.



 
c)
This Agreement and the schedules attached hereto shall terminate when all Title
Documents have terminated and all Royalty Wells have been abandoned.



 
d)
This Agreement shall supersede all previous agreements by the parties relating
to the Royalty Lands.



 
e)
This Agreement may be executed in counterpart and, when each party has executed
a counterpart, all counterparts taken together shall constitute this Agreement.





IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.
 

       
CONTACT EXPORATION INC.


Per: /s/ DARCY SPADY




ELMWORTH ENERGY CORPORATION




Per: /s/ HOWARD ANDERSON
       

 

--------------------------------------------------------------------------------

This is execution page attached to and forming part of the Overriding Royalty
Agreement dated June 10, 2009 between Contact Exploration Inc. and Elmworth
Energy Corporation.




 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE “A”


This is Schedule “A” attached to and forming part of the Overriding Royalty
Agreement dated June 10, 2009 between Contact Exploration Inc. and Elmworth
Energy Corporation.


For a description of the Title Documents and the Royalty Lands – see attached
Schedule I to Production Lease No. PL #09-04-15-01.


Encumbrances:


Lessor Royalty of 10% payable to the Province of Nova Scotia


Overriding Royalty of 3% payable to Devon ARL Corporation on a 90% interest in
the Royalty Lands










 
 

--------------------------------------------------------------------------------

 




SCHEDULE “B”




This is Schedule “B” attached to and forming part of the Overriding Royalty
Agreement dated June 10, 2009 between Contact Exploration Inc. and Elmworth
Energy Corporation.

--------------------------------------------------------------------------------




1997 CAPL OVERRIDING ROYALTY PROCEDURE




Clause 1.01(b) – Effective Date – May 1, 2009


Clause 1.02 – Definitions


Subclause 101 (s) (market price) – delete everything after “Subclause 2.03”.


Clause 2.01 – quantification of Overriding Royalty


Crude oil                                5.75%


Other petroleum substances:


Alternate 1                                5.75%


Clause 2.08 – Surrender


Will apply





